368 F.2d 327
Milton PARNESS, Appellant,v.UNITED STATES of America.
No. 15866.
United States Court of Appeals Third Circuit.
Submitted September 30, 1966.
Decided October 12, 1966.
Certiorari Denied February 13, 1967.

See 87 S.Ct. 882.
Milton Parness, pro se.
David M. Satz, Jr., U. S. Atty., Robert A. Baime, Asst. U. S. Atty., Newark, N. J., for appellee.
Before HASTIE, SMITH and SEITZ, Circuit Judges.
PER CURIAM:


1
This is an appeal by a federal prisoner from the denial of his motion, made under section 2255 of title 28, United States Code, to vacate and correct his sentence1 on the ground that it had been based upon false information contained in a presentence report.


2
The sentencing judge also heard and denied the present motion. In doing so he expressly found that the assertions challenged as false had not "affected * * * [his] judgment as to the sentence which should be imposed" and that, upon present reconsideration of all relevant and proper information and circumstances, the sentence was appropriate and should stand.2


3
These findings are unimpeached. Since the challenged matter played no part in the judge's original determination of an appropriate sentence or in his subsequent reaffirmation of it, the prisoner's complaint is groundless.


4
The order appealed from will be affirmed.



Notes:


1
 Conviction and sentence were affirmed by this court. 331 F.2d 703, cert. denied 377 U.S. 993, 84 S.Ct. 1919, 12 L.Ed.2d 1045


2
 On an earlier motion, the court had reduced the original term of imprisonment from five years to four